Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 1 of 22 PageID #: 1



         UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF RHODE ISLAND

   ANA FARIA
   PHILIPE FARIA
   MARTA FARIA
   CATARINA TRAVASSOS
   AS SUCCESSORS IN INTEREST
   AND HEIRS AT LAW OF APOLONIA MORAIS

   VS
   CITIZENS BANK , N.A.
   CITIZENS BANK, N.A. d/b/a CITIZENS ONE HOME LOANS
   OTORO, LLC


                                  COMPLAINT

         Plaintiffs, by their attorney, complain of Defendants as follows:

          1.     Plaintiffs, Ana Faria, Philipe Faria, Marta Faria and Catarina
   Travassos, are heirs at law and successors in interest to Apolonia Morais
   who died on June 10, 2014, who was a resident of State of Rhode Island
   with an address of 120 Lena Street, East Providence, Rhode Island. The
   heirs at law are the fee owners of this real estate in equal shares, of the
   property.

         2.    Citizens Bank, National Association (“Citizens”) is a Rhode
   Island Bank formerly known as Citizens Bank of Rhode Island before its
   merger.

         3.     Apolonia Morais (“ Morais”) executed a mortgage to Citizens
   Bank of Rhode Island on April 13, 2004. the decedent Jose Faria, executed
   a promissory note on that date to Citizens Bank of Rhode Island on that date.
   Jose Faria did not execute the mortgage to Citizens Bank of Rhode Island
   and had no ownership interest in the property.

          4.    Citizens, since July 7, 2017 has serviced its own loan under the
   fictional name of Citizens One Home Loans (“Citizens One”), with a


                                          1
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 2 of 22 PageID #: 2



   primary business location of Glen Allen, Virginia. Prior to that date, the
   mortgage was serviced by Citizens Bank, under its own name.

         6.     Otoro, LLC is a Rhode Island Limited Liability Company.

                               FACTS

         7.    On February 26, 2018, the law firm of Shechtman, Halperin
   Savage, LLP (“SHS”) scheduled a foreclosure sale for the property of
   Appolonia Morais, now owned by the Plaintiffs on April 24, 2018 at 12:00
   PM.
         8.    Contrary to the terms of the mortgage, no Notice of Default was
   mailed to any party in interest in the form required by the terms of the
   mortgage

         9.     Before an acceleration of the loan was declared, the Lender, its
   assignee or a servicer acting on behalf of the owner of the mortgage was
   required to send the mortgagor or the parties in interest of the decedent a
   notice:

         a.     the default;

         b.     the action required to cure the default, stating a date, not less
                than 10 days from the date the default must be cured;

         c.     that failure to cure the default on or before the date specified in
                the Notice may result in the acceleration and sale of the
                borrower’s home;

         d.     the right to bring a court action to asset the non-existence of a
                default of Borrower to acceleration and sale.

         10. Paragraph 16 of the mortgage of his mortgage, which contains
   conditions for the exercise of the statutory power of sale, reads as follows:

         11. Neither the decedent nor her heirs have ever been mailed an
   acceleration notice as required by the terms of this mortgage.

         12. The provisions in paragraph 16 of the mortgage were a
   condition precedent to the exercise of the power of sale of the mortgage.
                                          2
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 3 of 22 PageID #: 3



   There was no compliance with the terms of the mortgage to exercise the
   statutory power of sale as indicated above.

         13     Any alleged exercise of the statutory power of sale was
   defective because a default notice and an acceleration notice were never sent
   as required by paragraph 16 of the mortgage.

          14. The purported default notice sent to the decedent by Shechtman
   was dated December 27, 2017 and sent to the Estate of Apolonia M. Morais.
   This letter did not comply with the terms of the mortgage.

         14. The mortgage required particular language before seeking to
   exercise the statutory power of sale.

         15.    Paragraph 16 stated:

         Acceleration, Remedies

   Upon Mortgagor’s breach of any covenants or agreement of Mortgagor in
   this Mortgage, including the covenants to pay when due any sums secured
   by this Mortgage, Lender, prior to acceleration shall give notice to
   Mortgagor as provided in Paragraph 11 hereof specifying:
   (1) the breach:
   (2) the action required to cure such breach;
   (3) a date, not less than 10 days from the date the notice is mailed to
   Mortgagor, by which such breach must be cured;
   And (4) that failure to cure such breach on or before the date specified in the
   notice may result in acceleration of the sums secured by this Mortgage and
   sale of the property
   This notice shall further inform Mortgagor of the right to reinstate after
   acceleration and the right to bring a Court action assert the nonexistence of a
   default or any other defense of mortgagor to acceleration and sale. If the
   breach is not cured on or before the date specified in the notice, Lender, at
   Lender’s option, may declare all the sums secured by this Mortgage to be
   immediately due and payable without further demand and Lender may
   invoke the STATUTORY POWER OF SALE and any other remedies
   permitted by applicable law.

         16. However this letter did not state a particular date to cure.
   Instead of complying with the terms of the mortgage, it stated:
                                          3
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 4 of 22 PageID #: 4




         Under the terms of the Loan Documents you may cure the default by
   paying the amounts set forth below on or before January 26, 2018.

           17. No specific date was included, as all dates from the date of the
   letter to January 26, 2018 were listed as multiple cure dates.

         18. This letter did not state that failure to cure such breach on or
   before a specific date referenced in the notice may result in acceleration of
   the sums secured by this Mortgage and sale of the property.

         19.    Instead this letter stated:

   If the default is not cured by the Cure Date, the balance of the Note may be
   deemed accelerated without further demand, and the Lender may proceed
   with the foreclosure of the mortgage.

         20.     This notice also did not state a specific amount due to be cured
   by a particular date. Instead it stated:

          If the default is not cured by December 31, 2017, the January 2018
   loan payment must also be included.

          21.   It also limited the rights of the Plaintiffs in this notice by
   stating:

          Unless you notify Shechtman Halperin Savage LLP within thirty days
   after receiving this notice that you dispute the validity of this debt or any
   portion thereof, we will assume this debt is valid.

         22. The mortgage loan has not been accelerated by Citizens or
   Citizens One.

         23. After the purported default letter was mailed, Citizens One
   mailed to the decedent’s address and Jose Faria, who was not a property
   owner and was not a mortgagor, statements dated December 27, 2017,
   January 29, 2018, February 27, 2018 and March 27, 2018.

         24. In none of these statements did Citizens One or Citizens
   indicate that the mortgage loan had been accelerated.
                                              4
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 5 of 22 PageID #: 5




         25. The amount stated as due on the December 27, 2017 periodic
   statement was $10,587.78.

         26. The amount stated as due on the January 29, 2018 periodic
   statement was $12,762.88.

         27. The amount stated as due on the February 27, 2018 periodic
   statement was $14,937.98.

         28. The amount stated as due on the March 27, 2018 periodic
   statement was $14,937.98.

         29. As a result, the mortgage loan has never been accelerated as
   each of these statements indicated that the mortgage loan had not been
   accelerated by Citizens or Citizens One.

          30. At no time after December 27, 2017 did Plaintiffs or any person
   or entity receive any letter which indicated that the mortgage loan was
   accelerated.

          31. In addition, since 2017, Citizens has charged the mortgage loan
   account a monthly fee of $14.00 for purported property preservation fees,
   despite the fact that the decedent’s husband and daughter live in the
   property.

          32. Citizens One is aware of this fact and is aware that the property
   is not vacant.

         33.    These fees were neither reasonable nor necessary.


         33. The failure of the Defendants to comply with the terms of the
   mortgage renders void any attempt to commence the alleged foreclosure by
   Statutory Power of Sale, without having the statutory ability to conduct this
   foreclosure.

         34. Plaintiff, Marta Faria lives in this property as her principal
   residence along with her father, Jose Faria.


                                         5
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 6 of 22 PageID #: 6



         35. Upon the death of Apolonia Morais, the ownership of the
   property passed by operation of law to her children in equal shares.

         36. On February 26, 2018, Shechtman on behalf of Citizens mailed
   a Notice of Sale to Marta Faria and the Estate of Apolonia Morais to 120
   Lena Street, East Providence, Rhode Island.

         37. On April 24, 2018, Defendant claims to have conducted a
   foreclosure sale of the Plaintiffs’ property, through its attorney Shechtman.

         38. At this time Otoro, LLC claims to have bid to purchase the
   property at an amount less than the fair market value of the property.

         39.    The fair market value of the property is $247,700.00.

         40. The amount, which Citizens claimed to be past due on the
   mortgage loan as of March 17, 2018 was$17,428.08 with a principal balance
   of $29,860.12.

         41.    The Plaintiffs have approximately $180,000.00 of equity in the
   property.

         42.     The Plaintiffs have advised Citizens, through its attorney, that
   they were ready, willing and able to pay off the mortgage loan, by
   refinancing the property, using a private lender.

          43. Citizens, through Shechtman, was notified prior to recording
   the purported foreclosure deed of the defects in the default notice and the
   failure to accelerate the mortgage loan, invalidating the sale.

          44. Despite the clear defects in the foreclosure process, Defendant
   refused to rescind this purported sale and through its attorney, Shechtman,
   has advised the Plaintiffs that it would complete the purported foreclosure
   sale and accept the bid of the purchaser.

        45. On July 11, 2018 in Book 4041 Page 30 of the Land Evidence
   Records of the City of East Providence, a purported foreclosure deed to
   Defendant, Otoro, LLC was recorded.

         46.    This deed was dated May 10, 2018.
                                          6
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 7 of 22 PageID #: 7




         47. Pursuant to R.I.G.L 34-27-4, a foreclosure deed must include an
   Attorney’s affidavit as to compliance with the Soldier’s and Sailors Relief
   Act and with compliance with mailing of the notice to the mortgagor.

         48. This purported affidavit was dated May 17, 2018 and could not
   be incorporated by reference in the foreclosure deed.

          49. This purported affidavit indicates that the successors in interest
   to the decedent were not provided notice as required by the terms of the
   mortgage an R.I.G.L 34-11-22 and 34-27-4.

         50. The heirs at law were entitled to the same statutory and
   contractual notice to which the original mortgage was entitled.

         51.    Failure to provide this notice resulted in a defective sale.

                        COUNT I
   BREACH OF CONTRACT AND BREACH OF COVENANT OF
   GOOD FAITH AND DEALING

         52.    Paragraphs 1- 51 are incorporated by reference.

          53. Paragraph 6 of the mortgage provides that the Lender must send
   a notice of default which contains specific language as a condition precedent
   to acceleration and sale.

          54.    As alleged above, Citizens, acting as Citizens One Home Loan
   never sent decedent Apolonia Morais, the Estate of Apolonia Morais or her
   heirs at law any default letter, which included language required by the
   terms of the mortgage

        55. Citizens never accelerated the mortgage loan of the decedent
   Apolonia Morais.

          56. Due to this failure to comply with the terms of the mortgage,
   Citizens was not contractually authorized to exercise the statutory power of
   sale and foreclose on the Plaintiffs’ property.



                                          7
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 8 of 22 PageID #: 8



        57. This action constituted a breach of contract, resulting in
   damages to the Plaintiffs, who hired an attorney to commence this case.

          58. Pursuant to Rhode Island Law and the terms of the mortgage
   and the Statutory Power of Sale can only be exercised if a mortgagee
   accelerates the mortgage after a proper default notice pursuant to the terms
   of the mortgage.

          59. The mortgage contract between Plaintiff and the mortgagee and
   its successor or assignee contained an implied covenant of good faith and
   dealing between the parties so that the contractual obligation of the contract
   might be achieved.

          60. Citizens violated the covenant of good faith and dealing by
   scheduling a foreclosure sale in violation of the terms of the mortgage by
   seeking to exercise the statutory power of sale without the lender having first
   sent a default notice to the Plaintiff, which contained language required by
   the terms of the mortgage.

         61. Citizens also breached the covenant of good faith and dealing
   by not sending a subsequent acceleration notice pursuant to the terms of the
   mortgage.

         62. The failure to send a default letter and failure to accelerate the
   mortgage loan pursuant to the terms of the mortgage were actions taken
   contrary to the contractual and statutory obligations of the parties.

         63.    As a result, Plaintiffs have incurred the following damages:

                a.    Plaintiffs have incurred the cost of filing this action in the
                      form of filing fees and service fees, incurred in order to
                      stop the foreclosure, which was in violation of the terms
                      of the mortgage.

                b.    The decedent’s mortgage loan account has been charged
                      fees and costs which were not permitted without a valid
                      default letter having being sent to her.

                c.    Plaintiffs have incurred damages for aggravation,
                      humiliation, embarrassment, loss of privacy, strain on
                                          8
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 9 of 22 PageID #: 9



                      personal relationships, loss of enjoyment of life, sleepless
                      nights, worry and anxiety. They have incurred stress
                      with mail advising them that their home will be sold at a
                      public auction.

                d.    Plaintiffs have lost the equity in their property without
                      due process of law.

         64. The conduct of Citizens was willful, wanton and reckless,
   warranting the imposition of punitive damages. It ignored the clearly stated
   terms of the mortgage and the statute but instead went forward and sought
   to exercise the statutory power of sale without a valid default notice having
   been mailed and without having first accelerated the mortgage loan prior to
   purported exercise of the statutory power of sale and without notifying all
   the successors of the decedent of the sale.

         WHEREFORE, Plaintiffs demand the following relief:

                a.    Damages against for failure to comply with the terms of
                      the mortgage.

                b.    Damages against Citizens for legal fees and damages
                      arising from the breach of contract.

                c.    Legal fees from Citizens

                d.    Damages for charges to the decedent’s mortgage loan
                      account which has been charged fees and costs which
                      were not permitted without a valid default notice and an
                      acceleration notice

                e.    Actual damages attributable to the aggravation,
                      humiliation, embarrassment, loss of privacy, strain on
                      personal relationships, loss of enjoyment of life, sleepless
                      nights, worry and anxiety and stress suffered by the
                      Plaintiff.

                f.    Damages for punitive damages

                g.    All other just and proper relief.
                                         9
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 10 of 22 PageID #: 10




                                          ANA FARIA
                                          PHILIPE FARIA
                                          MARTA FARIA
                                          CATARINA TRAVASSOS
                                          AS SUCCESSORS IN INTEREST
                                          AND AS HEIRS AT LAW OF
                                          APOLONIA MORAIS

                                          By their Attorney


    August 13, 2019                       /s/ John B. Ennis
                                          JOHN B. ENNIS, ESQ. #2135
                                          1200 Reservoir Avenue
                                          Cranston, Rhode Island 02920
                                          (401) 943-9230
                                          Jbelaw75@gmail.com

                             COUNT II

                        DECLARATORY JUDGMENT

          65.   Paragraphs 1- 64 are incorporated by reference.

          66.   This Court has jurisdiction to issue Declaratory Judgments

    pursuant to the Declaratory Judgment Act, 28 U.S.C §2201.

          66.   The failure of Citizens to comply with the terms of the

    mortgage, by virtue of a valid default notice rendered the purported

    foreclosure void.

          67.   As a result the purported deed recorded in the Land Evidence




                                         10
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 11 of 22 PageID #: 11



    Records of the City of East Providence in Book 4041 Page 30 at 11:57 AM.

    should be vacated and rescinded.

          68.      This Court has the power to declare that the aforementioned

    deed to be void and without any effect.

          69.      Plaintiffs have incurred legal fees for the prosecution of this

    action.

    Wherefore Plaintiffs demand the following relief:

    a.    A declaration that the foreclosure sale of the Plaintiffs’ Property on

    April 24, 2018 is invalid and void;

    b.    A declaration that the foreclosure deed recorded in the Land Evidence

    Records of the City of East Providence in Book 4041 Page 30 at 11:57 AMis

    invalid and void;

    c.        Grant all other just and proper relief.




                                              ANA FARIA
                                              PHILIPE FARIA
                                              MARTA FARIA
                                              CATARINA TRAVASSOS
                                              AS SUCCESSORS IN INTEREST


                                             11
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 12 of 22 PageID #: 12



                                            AND AS HEIRS AT LAW OF
                                            APOLONIA MORAIS

                                            By their Attorney


    August 13, 2019                         /s/ John B. Ennis
                                            JOHN B. ENNIS, ESQ. #2135
                                            1200 Reservoir Avenue
                                            Cranston, Rhode Island 02920
                                            (401) 943-9230
                                            Jbelaw75@gmail.com

                              COUNT III

        VIOLATIONS OF REGULATION X AGAINST CITIZENS
    BANK, N.A. FOR FAILURE TO PROVIDE THE LIFE OF THE
    LOAN HISTORY

    70.   Paragraphs 1-69 are incorporated by reference.

    71. This is an action for actual and statutory damages filed by the Plaintiff
    for violations of the Dodd-Frank Wall Street Reform and Consumer
    Protection Act (DFA) and specifically of the Regulations enacted pursuant
    thereto by the Consumer Financial Protection Bureau (CFPB). This is also
    an action for actual and statutory damages filed by the Plaintiff for violations
    of the Real Estate Settlement Procedures Act, (“RESPA”)

    72. This action is specifically filed to enforce the Regulations that became
    effective on January 10, 2014, specifically 12 CFR § 1024.36(c) and 12 CFR
    §1024.36(d)(2)(i)(A) of Regulation X.

    73. Citizens Bank, N.A. performs its mortgage loan servicing business
    under the name of Citizens One Home Loans. It is servicer of a Promissory
    Note and Mortgage on the Decedent’s residential real estate.
    74. Plaintiffs are the successors in interest to the decedent mortgagor
    pursuant to the provisions of 12 C.F.R. 1024.36(i).

    75. In January 2013, the Consumer Financial Protection Bureau issued a
    number of final rules concerning mortgage markets in the United States,
                                          12
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 13 of 22 PageID #: 13



    pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
    Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

    76    Specifically, on January 17, 2013, the CFPB issued the Real Estate
    Settlement Procedures Act (Regulation X) and the Truth in Lending Act
    (Regulation Z) Mortgage Servicing Final Rules, 78 FR §10901 (Regulation
    Z) (February 14, 2013) and 78 FR §10695 (Regulation X)(February 14,
    2013). These Regulations became effective on January 10, 2014.

    77. The residential mortgage loan in this case is a "federally related
    mortgage loan" as that term is defined by Regulation 1024.2 (b) of the said
    Regulations.

    78    The Defendant in this case is subject to the said Regulations and does
    not qualify for any of the exceptions noted in the said Regulations for "small
    servicers." Neither is Defendant a “qualified lender,” as defined in 12 CFR
    § 617.7000.

    79. The Plaintiffs are asserting a claim for relief against the Defendant for
    breach of the specific Rules under Regulation X as set forth below. The
    Plaintiff has a private right of action under the Real Estate Settlement
    Procedures Act, 12 U.S.C. § 2605(f) for these breaches and such an action
    includes actual damages, costs, statutory damages and attorney’s fees.

    80. On or about June 8, 2018, the Plaintiffs sent a written notice of error
    to the Defendant that included the name of the borrower, the identity of the
    account, the property description and stated the information requested. This
    request was made pursuant to 12 CFR § 1024.36(a).

    81. The Notice of Error was mailed by certified mail, return receipt
    requested.

    81.    The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    82.   The Notice was received by the Defendant on June 11, 2018.




                                          13
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 14 of 22 PageID #: 14



    83. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed to respond to a Request for Information seeking
    the life of the loan transactional history.

    84. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded.

    85. Defendant did not correct the error within thirty business days.
    Through its attorney it refused to provide the documents requested and
    instead stated that the Plaintiffs were not borrowers.

    86. The Defendant refused to comply with its duties pursuant to 12 C.F.R.
    1024.36 an ignored the amendments to Regulation X, which went into effect
    on April 19, 2018.

     87. Citizens made no reasonable effort to correct the error and merely
    recited the Regulation promulgated under the Dodd Frank Act.

    88.   Its response was nonresponsive to the Notice of Error.

    89. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    90. As a result of this lack of compliance by the Defendant, Citizens is
    liable to Plaintiffs for actual damages, statutory damages, costs and
    attorney’s fees for failure to correct the error.

    91. The Plaintiffs have incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.    They have incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    They have incurred time from their activities to visit their attorney to
    discuss this Notices of Error and the failure to respond to it.



                                          14
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 15 of 22 PageID #: 15



    c.    They have incurred attorney fees and costs for the prosecution of this
    action. Their fee agreement with their attorney provides that they will be
    responsible for legal fees expenses incurred in regard to this action.

    92.     The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Citizens to ignore all
    Regulation X Notice of Error in violation of 12 C.F.R. 1024.36 (i) as
    amended on April 19, 2018.

          WHEREFORE, Plaintiffs demand judgment for actual damages plus

    statutory damages of $2,000.00 per violation for this Regulation X violation,

    plus attorney fees and costs.


                                            ANA FARIA
                                            PHILIPE FARIA
                                            MARTA FARIA
                                            CATARINA TRAVASSOS
                                            AS SUCCESSORS IN INTEREST
                                            AND AS HEIRS AT LAW OF
                                            APOLONIA MORAIS

                                            By their Attorney


    August 13, 2019                         /s/ John B. Ennis
                                            JOHN B. ENNIS, ESQ. #2135
                                            1200 Reservoir Avenue
                                            Cranston, Rhode Island 02920
                                            (401) 943-9230
                                            Jbelaw75@gmail.com

                              COUNT IV

        VIOLATIONS OF REGULATION X AGAINST CITIZENS
    BANK, N.A. FOR FAILURE TO CORRECT AN ERROR ASSERTED
    FOR FAILURE TO PROVIDETHE LIFE OF THE LOAN HISTORY


                                           15
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 16 of 22 PageID #: 16



    93.   Paragraphs 1-92 are incorporated by reference.

    94. This is an action for actual and statutory damages filed by the Plaintiff
    for violations of the Dodd-Frank Wall Street Reform and Consumer
    Protection Act (DFA) and specifically of the Regulations enacted pursuant
    thereto by the Consumer Financial Protection Bureau (CFPB). This is also
    an action for actual and statutory damages filed by the Plaintiff for violations
    of the Real Estate Settlement Procedures Act, (“RESPA”)

    95. This action is specifically filed to enforce the Regulations that became
    effective on January 10, 2014, specifically 12 CFR § 1024.36(c) and 12 CFR
    §1024.36(d)(2)(i)(A) of Regulation X.

    95. Citizens Bank, N.A. performs its mortgage loan servicing business
    under the name of Citizens One Home Loans. It is servicer of a Promissory
    Note and Mortgage on the Decedent’s residential real estate.

    96. Plaintiffs are the successors in interest to the decedent mortgagor
    pursuant to the provisions of 12 C.F.R. 1024.36(i).

    97. In January 2013, the Consumer Financial Protection Bureau issued a
    number of final rules concerning mortgage markets in the United States,
    pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
    Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

    98    Specifically, on January 17, 2013, the CFPB issued the Real Estate
    Settlement Procedures Act (Regulation X) and the Truth in Lending Act
    (Regulation Z) Mortgage Servicing Final Rules, 78 FR §10901 (Regulation
    Z) (February 14, 2013) and 78 FR §10695 (Regulation X)(February 14,
    2013). These Regulations became effective on January 10, 2014.

    99. The residential mortgage loan in this case is a "federally related
    mortgage loan" as that term is defined by Regulation 1024.2 (b) of the said
    Regulations.

    100. The Defendant in this case is subject to the said Regulations and does
    not qualify for any of the exceptions noted in the said Regulations for "small
    servicers." Neither is Defendant a “qualified lender,” as defined in 12 CFR
    § 617.7000.


                                          16
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 17 of 22 PageID #: 17



    101. The Plaintiffs are asserting a claim for relief against the Defendant for
    breach of the specific Rules under Regulation X as set forth below. The
    Plaintiff have a private right of action under the Real Estate Settlement
    Procedures Act, 12 U.S.C. § 2605(f) for these breaches and such an action
    includes actual damages, costs, statutory damages and attorney’s fees.

    102. On or about July 18, 2018, the Plaintiffs sent a written notice of error
    to the Defendant that included the name of the borrower, the identity of the
    account, the property description and stated the information requested. This
    request was made pursuant to 12 CFR § 1024.36(a).

    103. The Notice of Error was mailed by certified mail, return receipt
    requested.

    104. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    105. The Notice was received by the Defendant on July 21, 2018.

    106. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had failed correct and error and had refused to respond to
    the Notice of Error for failure to respond to a Request for Information
    seeking the life of the loan transactional history.

    107. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded.

    108. Defendant did not correct the error within thirty business days.
    Through its attorney it refused to provide the documents requested and
    instead restated that the Plaintiffs were not borrowers.

    109.          The Defendant refused to comply with its duties pursuant to 12
    C.F.R. 1024.36 an ignored the amendments to Regulation X, which went
    into effect on April 19, 2018.

    110. Citizens made no reasonable effort to correct the error and merely
    recited the Regulation promulgated under the Dodd Frank Act.
                                          17
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 18 of 22 PageID #: 18




    111. Its response was nonresponsive to the Notice of Error.

    112. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    113. As a result of this lack of compliance by the Defendant, Citizens is
    liable to Plaintiffs for actual damages, statutory damages, costs and
    attorney’s fees for failure to correct the error.

    114 The Plaintiffs have incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.    They have incurred postage and copying costs in transmitting this
    Notice of Error.

    b.    They have incurred time from their activities to visit their attorney to
    discuss this Notices of Error and the failure to respond to it.

    c.    They have incurred attorney fees and costs for the prosecution of this
    action. Their fee agreement with their attorney provides that they will be
    responsible for legal fees expenses incurred in regard to this action.

    115. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Citizens to ignore all
    Regulation X Notice of Error in violation of 12 C.F.R. 1024.36 (i) as
    amended on April 19, 2018.

          WHEREFORE, Plaintiffs demand judgment for actual damages plus

    statutory damages of $2,000.00 per violation for this Regulation X violation,

    plus attorney fees and costs.

                                           ANA FARIA
                                           PHILIPE FARIA
                                           MARTA FARIA
                                           CATARINA TRAVASSOS
                                           AS SUCCESSORS IN INTEREST

                                          18
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 19 of 22 PageID #: 19



                                           AND AS HEIRS AT LAW OF
                                           APOLONIA MORAIS

                                           By their Attorney


    August 13, 2019                        /s/ John B. Ennis
                                           JOHN B. ENNIS, ESQ. #2135
                                           1200 Reservoir Avenue
                                           Cranston, Rhode Island 02920
                                           (401) 943-9230
                                           Jbelaw75@gmail.com



                                    COUNT V

        VIOLATIONS OF REGULATION X AGAINST CITIZENS
    BANK, N.A. FOR FAILURE TO CORRECT AN ERROR AND
    RESCIND THE FORECLOSURE SALE

    116. Paragraphs 1-115 are incorporated by reference.

    117. This is an action for actual and statutory damages filed by the
    Plaintiffs for violations of the Dodd-Frank Wall Street Reform and
    Consumer Protection Act (DFA) and specifically of the Regulations enacted
    pursuant thereto by the Consumer Financial Protection Bureau (CFPB).
    This is also an action for actual and statutory damages filed by the Plaintiff
    for violations of the Real Estate Settlement Procedures Act, (“RESPA”)

    118. This action is specifically filed to enforce the Regulations that became
    effective on January 10, 2014, specifically 12 CFR § 1024.36(c) and 12 CFR
    §1024.36(d)(2)(i)(A) of Regulation X.

    119. Citizens Bank, N.A. performs its mortgage loan servicing business
    under the name of Citizens One Home Loans. It is servicer of a Promissory
    Note and Mortgage on the Decedent’s residential real estate.

    120. Plaintiffs are the successors in interest to the decedent mortgagor
    pursuant to the provisions of 12 C.F.R. 1024.36(i).
                                          19
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 20 of 22 PageID #: 20




    121. In January 2013, the Consumer Financial Protection Bureau issued a
    number of final rules concerning mortgage markets in the United States,
    pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
    Act (DFA), Public Law No. 111-203, 124 Stat. 1376 (2010).

    122. Specifically, on January 17, 2013, the CFPB issued the Real Estate
    Settlement Procedures Act (Regulation X) and the Truth in Lending Act
    (Regulation Z) Mortgage Servicing Final Rules, 78 FR §10901 (Regulation
    Z) (February 14, 2013) and 78 FR §10695 (Regulation X)(February 14,
    2013). These Regulations became effective on January 10, 2014.

    123. The residential mortgage loan in this case is a "federally related
    mortgage loan" as that term is defined by Regulation 1024.2 (b) of the said
    Regulations.

    124. The Defendant in this case is subject to the said Regulations and does
    not qualify for any of the exceptions noted in the said Regulations for "small
    servicers." Neither is Defendant a “qualified lender,” as defined in 12 CFR
    § 617.7000.

    125. The Plaintiffs are asserting a claim for relief against the Defendant for
    breach of the specific Rules under Regulation X as set forth below. The
    Plaintiffs have a private right of action under the Real Estate Settlement
    Procedures Act, 12 U.S.C. § 2605(f) for these breaches and such an action
    includes actual damages, costs, statutory damages and attorney’s fees.

    126. On or about June 16, 2018, the Plaintiffs sent a written notice of error
    to the Defendant that included the name of the borrower, the identity of the
    account, the property description and stated the information requested. This
    request was made pursuant to 12 CFR § 1024.36(a).

    127. The Notice of Error was mailed by certified mail, return receipt
    requested.

    128. The Notice was mailed to the address noticed by the Defendant on its
    website as the designated address for sending a Notice of Error as provided
    for by 12 CFR § 1024.35.

    128. The Notice was received by the Defendant on June 18, 2018.
                                          20
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 21 of 22 PageID #: 21




    129. The Plaintiff’s Notice of Error referenced failure to correct an error by
    which Defendant had erroneously mailed the decedent a Notice of Sale and
    claims to have foreclosed on the property without a valid default notice and
    had did not rescind this sale and remove all charges from the mortgage loan
    account.

    130. Under 12 CFR 1024.35 the Notice of Error had to be responded to by
    the Defendant within thirty (30) business days of the date of the receipt of
    the Request. The Regulations provide that in computing this time period
    public holidays, Saturdays and Sundays are excluded.

    131. Defendant did not correct the error within thirty business days.
    Through its attorney it refused to correct the error and instead stated that the
    Plaintiffs were not borrowers.

    132.          The Defendant refused to comply with its duties pursuant to 12
    C.F.R. 1024.36 an ignored the amendments to Regulation X, which went
    into effect on April 19, 2018.

    133. Citizens made no reasonable effort to correct the error and merely
    recited the Regulation promulgated under the Dodd Frank Act.

    134. Its response was nonresponsive to the Notice of Error.

    135. The Defendant has exhibited a pattern and practice of failing to
    comply with the Regulations as it failed to respond to or correct the error as
    indicated in this complaint and in other responses to Notices of Error.

    136. As a result of this lack of compliance by the Defendant, Citizens is
    liable to Plaintiffs for actual damages, statutory damages, costs and
    attorney’s fees for failure to correct the error.

    137. The Plaintiffs have incurred actual damages, costs and legal fees in
    regard to this action relating to this Notice of Error:

    a.    They have incurred postage and copying costs in transmitting this
    Notice of Error.



                                           21
Case 1:19-cv-00427-MSM-LDA Document 1 Filed 08/13/19 Page 22 of 22 PageID #: 22



    b.    They have incurred time from their activities to visit their attorney to
    discuss this Notices of Error and the failure to respond to it.

    c.    They have incurred attorney fees and costs for the prosecution of this
    action. Their fee agreement with their attorney provides that they will be
    responsible for legal fees expenses incurred in regard to this action.

    138. The failure of the Defendant to correct the Notices of Error in this
    case is consistent with the pattern and practice of Citizens to ignore all
    Regulation X Notice of Error in violation of 12 C.F.R. 1024.36 (i) as
    amended on April 19, 2018.
           WHEREFORE, Plaintiffs demand judgment for actual damages plus

    statutory damages of $2,000.00 per violation for this Regulation X violation,

    plus attorney fees and costs.

                                           ANA FARIA
                                           PHILIPE FARIA
                                           MARTA FARIA
                                           CATARINA TRAVASSOS
                                           AS SUCCESSORS IN INTEREST
                                           AND AS HEIRS AT LAW OF
                                           APOLONIA MORAIS
                                           By their Attorney
    August 13, 2019                        /s/ John B. Ennis
                                           JOHN B. ENNIS, ESQ. #2135
                                           1200 Reservoir Avenue
                                           Cranston, Rhode Island 02920
                                           (401) 943-9230
                                           Jbelaw75@gmail.com


    Plaintiffs demand a Trial by Jury




                                          22
